department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enciosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend date state address website address website address website address o website address p organization q organization w x y z dollar amount dollar amount dollar amount dollar amount the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 dear e do you meet the operational_test under sec_501 of the code no for the reasons described below facts you were incorporated on b under c law your articles of incorporation articles state that your specific purpose is to act and operate as a charitable_organization in lessening the burdens of government providing relief of the poor and distressed or under-privileged and promoting social welfare by performing free credit counseling for two primary charitable organizations p and q your bylaws state that your specific objectives are f ree credit_counseling_services for two major charitable organizations p and q neither p nor q were mentioned in your activity description application correspondence or any other place throughout the processing of your application the details you provided made it clear your activities are open to the public your original application listed three governing body members during the processing of your application all three of these members were replaced by three new members none of your governing body members receive compensation your initial activity description submitted with your application indicated you would provide free consumer counseling services and answer queries presented by callers you stated your aim was to create a platform in order to help the public make smarter financial decisions you would do this through debt consolidation credit counseling and by providing a thorough education of financial concepts to callers although you stated your services would be free you contradicted this statement by saying your revenue would come from credit consultations and donations your financial projections showed w dollars annually coming from credit consultations you stated that your program will be advertised through word of mouth personal contacts and your website o your application stated that you had two websites o and n however n was still under construction n later became functional and is actually m services for x dollars and lists a phone number to call individuals can call the number listed on o and receive a credit consultation consultants will review the individual's credit reports and offer a solution that will attack erroneous items on an individual's credit report o states get started today for only x dollars presumably this is the source of the w dollars annually listed in your original financial projections upon questioning you stated that o was not to be used by you and that the questions were not applicable because o is already closed however o is not closed and remains an active website conducting the same business o advertises credit repair upon further questioning you stated that o is not your website you have now created another website l which is a do-it-yourself website where individuals can repair their own credit for a fee of y dollars per month individuals can access your website l and get template letters that can be used to fix their credit you will not offer a sliding scale for low-income clients who use l however you will offer to waive the y dollars per month if financial hardship is proven you offered no further details regarding how such hardship is proven you provided a draft copy of the material that will be offered on l solution for those who need assistance disputing their credit reports without the obligation or high costs that normally come from credit restoration services the site will walk the client through the steps to repair their credit on their own it states that l is the you also made other substantial changes throughout the processing of your application you decided not to offer debt consolidation your activities will include the credit repair site credit education credit advice budget education and explaining how to manage money and recommending debt consolidation or debt management you will only make recommendations it is against your mission to refer clients to any outside party your free workshops will include topics such as the basics of credit controlling plastic money making credit work for you and the importance of having a budget you do not have a facility of your own you stated you will operate in space donated by an unrelated for-profit entity however your financial projections indicate z dollars annually in rent and utilities you receive most of your revenue from fees and your expenses include salaries promotion expenses office supplies telephone fax internet and other typical operating_expenses for a business you will not limit your services to low-income individuals although your focus is on low- income individuals your services are open to the general_public law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 283_fsupp2d_58 d d c the court relied on the commerciality’ doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations its primary purpose was not charitable educational or scientific but rather in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 746_f2d_388 cri the court considered how a medical plan conducted by a church affected its exempt status in analyzing the facts of the case the court stated that the facts in each case must be explored to ascertain the predominant or primary purpose for which the organization was formed and also the manner of its operation in better business bureau _ of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations based on the information you provided in your application and supporting documentation we conclude that you fail the operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you are not operated exclusively for one or more exempt purposes because more than an insubstantial amount of your time and resources are devoted to a fee based credit repair service while you will focus on low-income clients anyone can access your website offering credit repair services online to the general_public for a fee does not further charitable purposes as stated more than an insubstantial amount of your time and resources are devoted to providing a service to the general_public for a fee participants merely pay a fee to use your template letters to fix their credit on their own the courts have consistently held that an organization's purposes may be inferred from its manner of operations bethel conservative mennonite church supra a substantial portion of your operations are commercial in nature although an organization is not disqualified from tax-exempt status solely because its primary activity constitutes a business when it conducts a business with an apparently commercial character as its primary activity that fact weighs heavily against exemption b s w group supra it is significant that you are in direct competition with for-profit entities competition with commercial firms is strong evidence of the predominance of non-exempt commercial purposes b s w group supra a nonexempt purpose may be evidenced by activities that are conducted in a commercial manner or for a commercial purpose indeed in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the nature of the activities and how an organization conducts its business including pricing policies funding sources and the organization's competitiveness with and similarity to other commercial ventures see eg arlie foundation supra b s w group supra living faith supra an examination of your activities pricing policies funding sources and competition with for-profit entities clearly indicate a substantial commercial purpose even though your workshops and other credit education activities may further an exempt_purpose similar to better business bureau of washington d c inc supra your substantial non-exempt activity of conducting a do-it-yourself credit repair website for a monthly fee precludes exemption as in the court case the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you do not pass the operational_test because you have a substantial non-exempt purpose therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include n o r n o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shail not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director exempt_organizations rulings agreements enclosure publication
